Citation Nr: 1436277	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to August 10, 2012 and a rating in excess of 20 percent thereafter for right shoulder acromioclavicular joint arthropathy.

2. Entitlement to service connection for left shoulder disability, to include as secondary to service-connected right shoulder acromioclavicular joint arthropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1989 to July 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2008 and September 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna and New Orleans, Louisiana.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for left shoulder disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to December 8, 2011 the Veteran's right shoulder acromioclavicular joint arthropathy caused limitation of motion to no less than 180 degrees flexion and no less than 165 abduction.

2. From December 8, 2011 to June 19, 2014 the Veteran's right shoulder acromioclavicular joint arthropathy caused limitation of motion to approximately shoulder level.

3. As of June 19, 2014, the Veteran's right shoulder motion is limited to midway between the side and shoulder level.



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for right shoulder acromioclavicular joint arthropathy have not been met prior to December 8, 2011.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2013).

2. The criteria for an evaluation of 20 percent, but no higher, for right shoulder acromioclavicular joint arthropathy have been met from December 8, 2011 to June 19, 2014.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2013).

3. The criteria for an evaluation of 30 percent, but no higher, for right shoulder acromioclavicular joint arthropathy have been met as of June 19, 2014.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In reaching the following conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

The Veteran's right shoulder acromioclavicular joint arthropathy is currently rated at 10 percent prior to August 10, 2012 and 20 percent thereafter.  The Veteran is right hand dominant.

For the dominant side, Diagnostic Code 5201 provides for a rating of 20 percent when motion of the arm is limited to shoulder level, a 30 percent rating when motion is limited to midway between the side and shoulder level, and a 40 percent rating when motion is limited to 25 degrees from the side.

The Board finds that the Veteran is not entitled to a rating greater than 10 percent prior to December 8, 2011.  He is entitled to a rating of 20 percent, but no higher, from December 8, 2011 to June 19, 2014.  He is further entitled to a 30 percent rating effective June 19, 2014.

Prior to December 8, 2011, the only objective medical evidence as to the Veteran's right shoulder condition is the report of a January 2007 VA examination.  At that examination he demonstrated flexion to 180 degrees and abduction to 165 degrees with no additional loss of range of motion on repetitive use.  There was no joint ankylosis.

Therefore, the Board finds a preponderance of the evidence is against a rating in excess of 10 percent.  His limitation of motion does not meet the rating for a higher criteria under Diagnostic Code 5201, there is no evidence of ankylosis of scapulohumeral articulation to warrant a rating under Diagnostic Code 5200, no evidence of humerus impairment to warrant a rating under Diagnostic 5202, and no evidence of nonunion with loose movement or dislocation of the clavicle or scapula to warrant a higher rating under Diagnostic Code 5203.

The Board finds that the most probative, competent evidence of worsening of the Veteran's condition such that a higher rating is warranted is from December 8, 2011.  A VA treatment note from that date reflects that the Veteran reported achy right shoulder pain that is worse with overhead activity and heavy lifting.  He also reported weakness and decreased range of motion.  He was able to abduct his right arm to 80 degrees without pain.

In August 2012 he was afforded another VA examination.  At that examination he demonstrated flexion to 165 degrees and abduction to 90 degrees with no objective evidence of pain or additional loss of range of motion with repetitive use testing.  Less movement that usual was noted on repetition.

Thus, the Board finds that effective December 8, 2011 the Veteran's condition met the criteria for a 20 percent rating, but no higher, under Diagnostic Code 5201 as his abduction was limited to shoulder level.  The Board acknowledges that 80 degrees is slightly below shoulder level but is not a sufficient reduction in motion to make the Veteran's condition more closely approximate the criteria for a 30 percent rating, particularly considering that the Veteran also reported having engaged in overhead activity, albeit with pain, at the time of that measurement. 

The Board notes that while higher ratings are available under Diagnostic Codes 5200 and 5202, no evidence of ankylosis of scapulohumeral articulation or humerus impairment was found on VA examination.

Finally, the Board finds that the Veteran is entitled to a 30 percent rating effective June 19, 2014.  On that date the Veteran testified at his Board hearing that he is unable to do anything much higher than his waist without experiencing pain.  

Supporting the Veteran's description of his limitations is a July 2014 examination done by the Veteran's doctor.  On that examination, the Veteran's flexion was measured to 140 degrees and his abduction to 80 degrees.  The examiner found that his range of motion due to pain and/or functional loss during flare-ups or when the joint is used repeatedly over a time is limited to 90 degrees flexion and 60 degrees abduction.  Less movement than normal, weakened movement, and pain on movement were noted.  The doctor stated that the Veteran would be unable to perform any work above waist level.

Therefore, the Board finds that as of June 19, 2014 the Veteran's condition warrants a 30 percent rating under Diagnostic Code 5201.  A higher, 40 percent rating, is not warranted as examination did not show the Veteran's motion was limited to 25 degrees from his side.

The Board notes that the doctor conducting the July 2014 examination also found the Veteran had favorable anyklosis of scapulohumeral articulation.  Favorable ankylosis of scapulohumeral articulation warrants a 30 percent rating under Diagnostic Code 5200.  However, a higher rating under that code requires intermediate ankylosis between favorable and unfavorable.  Therefore, even under Diagnostic Code 5200 a rating in excess of 30 percent is not warranted.

Therefore, the Board finds that even considering the DeLuca factors and giving the Veteran the benefit of the doubt where appropriate, he is not entitled to a rating greater than 10 percent prior to December 8, 2011.  However, he is entitled to a rating of 20 percent, but no higher, from December 8, 2011 to June 19, 2014.  He is further entitled to a 30 percent rating effective June 19, 2014.  A preponderance of the evidence is against any rating higher than what the Board has found for each period. 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right shoulder acromioclavicular joint arthropathy.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected right shoulder acromioclavicular joint arthropathy that would render the schedular criteria inadequate.  The Veteran's symptoms, including loss of range of motion, pain, and weakness are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's right shoulder acromioclavicular joint arthropathy.  In addition, the Board finds the record does not reflect that the Veteran's right shoulder acromioclavicular joint arthropathy markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  The Board does acknowledge that the Veteran has testified and statements from co-workers support that he has difficulty performing some manual functions of his job due to his shoulder disability; however, the evidence shows the Veteran has continued to work with some modification of his duties.

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in June 2005, prior to the initial adjudication of the claim on appeal.  The current claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in November 2009, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

The undersigned VLJ who conducted the June 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature of the Veteran's right shoulder disability.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  The Veteran has also submitted lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in February 2007 and August 2012.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  Although the Veteran expressed concern with the brevity of the August 2012 examination, the Board finds that the examiner performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for right shoulder acromioclavicular joint arthropathy prior to December 8, 2011 is denied.

A rating of 20 percent, but no higher, for right shoulder acromioclavicular joint arthropathy from December 8, 2011 to June 19, 2014 is granted.

A rating of 30 percent, but no higher, for right shoulder acromioclavicular joint arthropathy as of June 19, 2014 is granted.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, his claim for service connection for a left shoulder disability must be remanded to ensure that the Veteran receives an adequate medical opinion.  

Although the August 2012 VA examiner opined that the Veteran's left shoulder rotator cuff tear was not caused by his service-connected right shoulder acromioclavicular joint arthropathy, the examiner did not address whether the Veteran's right shoulder disability could have aggravated his left shoulder condition.

At his Board hearing the Veteran argued that due to his right shoulder condition he has to use his left arm more, and as he is not left-handed, he ends up using it in awkward positions, injuring his left shoulder.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 311.  As such, the Board finds that an addendum medical opinion addressing aggravation is needed. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain a supplemental medical opinion addressing whether the Veteran's left shoulder condition has been aggravated by his service-connected right shoulder acromioclavicular joint arthropathy.

The claims file, to include a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

The examiner should opine whether is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left shoulder condition has been aggravated beyond its normal progression by (increased in severity due to) his service-connected right shoulder acromioclavicular joint arthropathy.  If the opinion is that his service-connected right shoulder acromioclavicular joint arthropathy aggravated his left shoulder condition, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


